Plaintiff in error, Riley Stevens, was convicted in the county court of Adair county on an information charging that in said county, April 26, 1925, he did sell intoxicating liquor to Jim Miller, and in accordance with the verdict of the jury he was sentenced to pay a fine of $100 and to be confined in the county jail for 30 days. From the judgment rendered in pursuance of the verdict, he appeals.
An examination of the record discloses that the information is sufficient; that the evidence for the state, which is undisputed, fully supports the allegations of the information.
We find the charge of the court fairly presented *Page 44 
the law of the case. No error being apparent, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.